Citation Nr: 0328543	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that increased the veteran's evaluation for his 
service connected post traumatic stress disorder (PTSD) to a 
50 percent evaluation.  The veteran continues to disagree 
with the level of disability assigned.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Board notes that the appellant, in a statement 
submitted in September 2003, indicated that the veteran had 
received treatment recently at the Beckley, WV, VA Medical 
Center (VAMC), and requested that all his records from August 
2002 to present be associated with the veteran's claims 
folder.  VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran from August 2002 to the present to the extent not 
already on file.

In addition, the Board notes that the veteran's examiner, in 
a report of VA examination dated January 2003, indicated that 
the veteran did have a diagnosis of PTSD, with a superimposed 
dementia.  The veteran was also diagnosed at that time with 
Alzheimer's disease.  The examiner did not indicate whether 
either of these conditions was related to the veteran's 
service connected PTSD, or was directly related to service.  
Upon remand, the Board is of the opinion that a further 
examination of the veteran should be undertaken, in order to 
determine which mental disorders the veteran currently has, 
and, if possible, determine which mental disorders and 
symptoms are related to service connected conditions, and 
which are not.

Accordingly, this case is REMANDED for the following 
development:

1.	The RO should obtain all records relating to the 
veteran from the Beckley, WV, VAMC, dated from August 
2002 to present, and associate them with the claims 
folder.

2.	Please schedule the veteran for a comprehensive VA 
psychiatric examination.  Send the claims file to the 
examiner for review, and request that he indicate 
such review has been undertaken.  All indicated tests 
and studies should be undertaken.  Have the examiner 
indicate what mental disorders the veteran is 
diagnosed with, and whether it is at least as likely 
as not (i.e., is there at least a 50 percent 
probability) that any mental disorder which the 
veteran has is secondary to the veteran's service 
connected PTSD, or is directly related to any 
incident or injury in service.  The examiner should 
provide a complete rationale for all opinions 
expressed.  If it is possible to dissociate symptoms 
and findings of the service-connected and nonservice-
connected disorders, that should be done.  If it is 
not possible to separate the symptoms, that too 
should be noted in the claims folder.

3.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and other applicable legal criteria, are complied 
with and satisfied.

5.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claim on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.  Readjudication should 
include consideration of all evidence associated with 
the claims files since the last statement or 
supplemental statement of the case.  Thereafter, a 
supplemental statement of the case should be issued, 
with an appropriate opportunity to respond.  The case 
should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



